                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________

JAMES EVERETT SHELTON,

          Plaintiff

           v.
                                     Case No. 2:18-cv-02070
TARGET ADVANCE LLC

          Defendants                 Honorable Nitza I. Quiñones Alejandro



PLAINTIFF’S OPPOSITION TO DEFENDANT TARGET ADVANCE LLC’S MOTION
             TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
                                                INTRODUCTION
           Plaintiff James Everett Shelton (“Plaintiff”) filed this suit alleging that Target Advance

LLC(“Target Advance”) made at least ten (10) unwanted robocalls using an automatic telephone

dialing system (“ATDS”) to his cellular telephone line, which are prohibited by the Telephone

Consumer Protection Act (“TCPA”). See 47 U.S.C. § 227(b)(1)(A)(iii). The calls were made

despite the fact that Plaintiff’s telephone number was on the National Do Not Call Registry.

           In response to these straightforward claims, Target Advance launches an attack on the

Plaintiff claiming that he falls outside the TCPA’s “zone of interests” and asserts that consumers

who receive illegal telemarketing calls do not suffer any injury following the United States

Supreme Court’s decision in Spokeo v. Robins, 136 S.Ct. 1540 (2016). This is an argument that

courts have repeatedly rejected in the TCPA context, including the Third Circuit Court of

Appeals in 2017. Defendants cite Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d 782 (W.D.

Pa. 2016), arguing that Plaintiff is a “professional plaintiff”. Setting aside the meritless nature of

this argument, what Defendants fail to mention, however, is that this case has been repeatedly

rejected by various courts and that this case bears no similarities to this present case.

           This court need look no further than Abramson v. Oasis Power Llc_ 2018 U.S. Dist.

LEXIS 1290 when deciding this Motion. In the Oasis Power TCPA case, the Western District of

Pennsylvania rejected defendant Oasis Power’s Motion to Dismiss for Failure to State a Claim

and for Lack of Standing, which is identical to the Motion filed here in this case1. See Exhibit A,

the Report and Recommendations of Magistrate Judge Lisa Pupo Lenihan, which Plaintiff

suggests this Court should closely follow and adopt when deciding this Motion to Dismiss. In

that Report and Recommendations, the Oasis Power court covered every issue (and more)

brought up by the defendants in this case, including Article III standing, no injuries suffered, the

1
    Oasis Power’s Motion to Dismiss is attached as Exhibit B.

                                                           2
issue of “professional plaintiffs”, and Stoops. On August 28, 2018, District Judge Cathy Bissoon

entered an Order adopting the Magistrate Judge’s Report and Recommendations, and denied

Oasis Power’s Motion to Dismiss.

         For the following reasons, Defendants’ motion to dismiss should be DENIED in its

entirety.

                                          BACKGROUND
         The Plaintiff brought this action under TCPA, which was enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). Plaintiff’s claim is that Target

Advance violated the TCPA by contacting him on his cellular telephone repeatedly in January,

February, and August, 2018. ECF No. 16 at ¶¶ 26, 32, 49, 57. Target Advance did so in order to

try to secure Plaintiff as a customer of its debt relief and/or debt consolidation services. Id. at ¶

19-22.

                                        LEGAL STANDARD
         A Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) is granted where the complaint fails

to assert “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a right to

relief above the speculative level.” Id. at 555. The question is not whether the claimant “will

ultimately prevail… but whether his complaint [is] sufficient to cross the federal court’s

threshold.” Skinner v. Switzer, 562 U.S. 521, 529-30 (2011) (internal quotation marks omitted).

Thus, assessment of the sufficiency of a complaint is “a context- dependent exercise” because

“[s]ome claims require more factual explication than others to state a plausible claim for relief.”

W. Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 98 (3rd Cir. 2010). In deciding a

12(b)(6) motion and when considering the legal sufficiency of a claim, courts accept factual


                                                   3
allegations as true, drawing all reasonable inferences therefrom in the favor of the non-moving

party. ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994). See also, Mayer v. Belichick,

605 F.3d 223, 230 (3d Cir. 2010) (“[A] court must consider only the complaint, exhibits attached

to the complaint, matters of public record, as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.”). For this reason, district courts strongly

disfavor Rule 12(b) (6) motions. Melo-Sonics Corp. v. Cropp, 342 F.2d 856 (3d Cir.1965);

Kuromiya v. United States, 37 F. Supp. 2d 717, 722 (E.D.Pa.1999). A court must only dismiss a

complaint if “it is clear that no relief could be granted under any set of facts that could be proved

consistent with the allegations.” H.J. Inc., 492 U.S. at 249-50, 109 S. Ct. 2893 (quoting Hishon

v. King & Spalding, 467 U.S. 69, 73, 104 S. Ct. 2229, 81 L. Ed. 2d 59 (1984)); Neitzke v.

Williams, 490 U.S. 319, 326-327, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989). Finally, “if a

[claim] is vulnerable to 12(b)(6) dismissal, a district court must permit a curative amendment,

unless an amendment would be inequitable or futile.” Phillips v. County of Allegheny, 515 F.3d

224, 236 (3d Cir. 2008).

       1. 12(b)(1) and Article III Standing

       “[T]o satisfy Article III's standing requirements, a plaintiff must show (1) it has suffered

an 'injury in fact' that is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and 3) it is likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528

U.S. 167, 180-81, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000). An injury-in-fact is “an invasion of

a legally protected interest” that is “concrete and particularized.” Alston v. Countrywide Fin.

Corp., 585 F.3d 753, 762-63 (3rd. Cir. 2009) (quoting Lujan v. Defenders of Wildlife, 504 U.S.



                                                  4
555, 560 (1992). “[T]he court must only consider the allegations of the complaint and documents

referenced therein and attached thereto, in the light most favorable to Plaintiff.” Gould Elecs.

Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000).

                                           ARGUMENT
   1. Plaintiff Falls within the TCPA’s “Zone of Interests”

       Target Advance argues that Plaintiff does not fall within the TCPA’s “zone of interests”

because he has previously filed cases to vindicate his rights for illegal telemarketing calls. The

Third Circuit Court of Appeals considered the TCPA’s “zone of interests” in Leyse v. Bank of

Am. Nat'l Ass'n, 804 F.3d 316 (3d Cir. 2015), holding that “a regular user of the phone line who

occupies the residence being called undoubtedly has the sort of interest in privacy, peace, and

quiet that Congress intended to protect.” Id. at 326. The Third Circuit further stated that “because

the TCPA is a remedial statute, it should be construed to benefit consumers.” Id. at 327. Here,

there is no ambiguity concerning the TCPA’s application to Plaintiff. This action was brought by

the recipient of numerous unsolicited telemarketing robocalls to enforce a statute designed to

protect recipients of unsolicited telemarketing calls. The meaning of the statute is plain, and the

Court need go no further.

       Notwithstanding the language of the statute, Target Advance contends that Plaintiff

“drums up TCPA litigation”, and therefore should be stripped of the TCPA’s protections. On

what evidence, other than its own speculation and apparent resentment for being sued by

Plaintiff, does Target Advance base the assertion that Plaintiff wanted to be called? That Plaintiff

has filed lawsuits to stop illegal telemarketing calls and that his company’s website informs

telemarketing companies not to call his number on the National Do Not Call Registry or he will

act against the company. Plaintiff’s activities as a consumer advocate empowered by the

congressionally-conferred private right of action to enforce the TCPA, supports one conclusion:

                                                 5
that Plaintiff, a private citizen motivated to fight back against illegal telemarketers, is exactly the

sort of plaintiff Congress intended the TCPA to protect, and fits squarely within the TCPA.

Rather, by actively holding defendants to account for their illegal acts via the private right of

action afforded to consumers by Congress, Plaintiff is doing exactly what Congress

intendedhe is enforcing the law. See Universal Underwriters Ins. Co. v. Lou Fusz Auto.

Network, Inc., 401 F.3d 876, 881 (8th Cir. 2005) (recognizing that fixed award liquidated

damages under the TCPA demonstrate the intent to incentivize aggrieved parties to act as

“private attorneys general”).

        Target Advance’s support for its position comes from Stoops v. Wells Fargo Bank, N.A.,

2016 U.S. Dist. LEXIS 82380 (W.D. Pa. June 24, 2016). However, a glaring factual distinction

between that case and this matter is that the plaintiff in Stoops conceded that she purchased cell

phones for the sole purpose of manufacturing TCPA claims. See Id. at *32 (“Q. Does anyone

you know ever call you at these phone numbers? A. No, ma'am. Q. Did you ever use any of these

phone numbers to call anyone? A. No, ma'am…Q. How did you use this phone number after it

was activated, if at all? A. For my business. Q. Okay. When you say for your business, what do

you mean? A. Suing clients like yours, Wells Fargo, for violating the TCPA.”) Stoops, ECF No.

54-7.

        Stoops purchased “at least 35 cell phones and cell phone numbers with prepaid minutes

for the purpose of filing lawsuits under the Telephone Consumer Protection Act.” Stoops, 197 F.

Supp. 3d at 788. She selected Florida telephone numbers for these cell phones “because there is a

depression in Florida, where people would be usually defaulting on their loans or their credit

cards.” Id. She collected a shoe box full of cell phones to fish for accidental wrong number calls,




                                                   6
id. at 796 (alteration omitted), and carried all 35 phones with her whenever she traveled,

Deposition of Melody Stoops at 149-50 (ECF pp. 37-38), Stoops.

       Defendants’ factually and procedurally inapposite reliance on Stoops should likewise be

rejected by this Court. Here, there is no such evidence that Plaintiff purchases or uses telephones

for the sole purpose of bringing lawsuits under the TCPA. There’s a good reason for that, it’s not

true. See Exhibit C, Affidavit of James Everett Shelton at ¶ 10. The phone that was called

promoting Target Advance’s services is the only cellular telephone that Plaintiff owns. Id. at ¶ 2.

That phone is also the number used for the Plaintiff’s business, Final Verdict Solutions. Id. at ¶

4. Final Verdict Solutions was registered with the Commonwealth of Pennsylvania on March 7,

2016, is in the judgment collection business, and has successfully collected approximately 30

judgments totaling more than $100,000, and has outstanding judgment receivables currently

worth more than $600,000. Id. at ¶ 5-7. In other words, it’s a successful new small business. The

simple fact of the matter is that Plaintiff does not collect telephones like the plaintiff in Stoops in

order to “drum up TCPA litigation” like Target Advance alleges2, but instead will fight back

when companies illegally contact him at his number listed on the National Do Not Call Registry.

       With good reason, federal courts have been skeptical of defendants attempting to paint

TCPA cases with a broad brush invoking Stoops. See e.g. Jones v. Revenue Assistance Corp., No.

14-10218-GAO, 2016 U.S. Dist. LEXIS 136993, at *16-17 (D. Mass. Aug. 31, 2016) (“Although

Defendant argues that Plaintiff's only source of income since 2012 has been lawsuits, unlike the



2
 Recognizing that these realities are fatal to their position, Target Advance attempts to recast
Plaintiff’s website as a business for TCPA lawsuits by claiming that his notice to telemarketers
not to contact him is an admission, when instead it is an unfortunately necessary supplement to
his inclusion on the National Do Not Call Registry to attempt to put companies on notice that he
does not want their telemarketing calls. As this lawsuit, and the others he has filed, make clear,
not all telemarketing companies respect the National Do Not Call Registry or Plaintiff’s wishes,
despite this notice.
                                                   7
plaintiff in Stoops, Jones has not admitted that he "files TCPA actions as a business.”); Evans v.

Nat'l Auto Div., L.L.C., No. 15-8714, 2016 U.S. Dist. LEXIS 123660, at *8 (D.N.J. Sept. 12,

2016) (“As a consumer complaining of receiving intrusive telemarketing calls, Plaintiff falls

directly within the zone of interests protected by the TCPA… Stoops is distinguishable from this

case on the grounds that the plaintiff in that case acknowledged that she only purchased cell

phones in order to file TCPA lawsuits.”) In fact, as one federal court stated when distinguishing

Stoops in Mey v. Venture Data, LLC, 245 F. Supp. 3d 771 (N.D.W. Va. 2017):

       It is true that the plaintiff has brought a number of TCPA cases. It is further true
       that she has telephone answering and recording equipment which is more
       sophisticated than that of the average consumer. It is not true that she seeks to
       receive such calls. She does nothing to attract the calls; in fact, her telephone
       number is listed on the National Do Not Call Registry. Rather, she uses her
       equipment to record and document TCPA calls when they do occur.

       This does not deprive the plaintiff of standing any more than the purchase of a
       burglar alarm would indicate that the homeowner wanted her house to be broken
       into.

       In support of its argument, POS cites Stoops v. Wells Fargo Bank, N.A., 197
       F.Supp.3d 782 (W.D. Pa. 2016). In Stoops, the district court found that the
       plaintiff did not have standing to sue when she suffered no injury-in-fact. The
       plaintiff in Stoops, who resided in Pennsylvania, purchased and maintained over
       thirty cell phones with Florida telephone numbers and admitted to doing this
       because she knew the locations she selected in Florida were economically
       depressed and included people who would be defaulting on their loans or their
       credit cards. The plaintiff waited for the phones to ring; she sometimes answered
       the calls and told the callers to stop, but she testified her hope was that the calls
       would continue so she could treble her damages…

       On the other hand, in Fitzhenry v. ADT Corp., 2014 U.S. Dist. LEXIS 166243,
       2014 WL 6663379, at *5 (S.D. Fla. Nov. 3, 2014), the Court held that "[a]though
       Plaintiff may have created a home environment that allows him to document
       telemarketing calls better than most consumers, the Court is not convinced that
       Plaintiff is outside of the TCPA's zone of interest…

       This Court declines to follow Stoops. This plaintiff did not try to receive calls
       from other states. She secured equipment to document calls that came to her
       home. While POS is understandably frustrated by Ms. Mey's efficacy, she is
       doing exactly what Congress intended —enforcing the law.

                                                 8
Just like the plaintiff in Mey, Plaintiff has placed his number on the National Do Not Call

Registry, and on the Pennsylvania Do Not Call list, and does not want these unwelcomed calls,

but will not vacillate in filing a claim against companies who illegally contact him, and this is

exactly what the TCPA was intended for.

        Closely analogous to this lawsuit is Abramson v. CWS Apt. Homes, LLC, No. 16-426,

2016 U.S. Dist. LEXIS 146627 (W.D. Pa. Oct. 24, 2016), where the Plaintiff filed a putative

class action under the TCPA for a single automated telemarketing call, and the defendant

asserted that Mr. Abramson, following the Stoops decision in the same district that Stoops was

decided, did not suffer an injury in fact as he had filed more than 300 lawsuits (approximately

more than ten times the number of lawsuits Plaintiff has filed) to vindicate his rights under the

TCPA. In denying the motion to dismiss, the Court found:

        Abramson suffered a concrete harm analogous to the common law tort of invasion
        of privacy. Congress has determined unrestricted telemarketing "can be an
        intrusive invasion of privacy." In line with Congress' finding, courts hold "a
        plaintiff demonstrates a violation of privacy interests, and therefore an injury-in-
        fact, after receiving automated calls" in violation of the Act. Abramson
        alleges CWS sent him the offending text message despite his lack of consent to
        receive telemarketing and his lack of business dealings with CWS. Abramson also
        claims he never provided CWS with his cell phone number. These facts
        adequately demonstrate Abramson suffered a concrete injury akin to a violation of
        his privacy interests.
        We reject CWS's argument Abramson's pursuit of his rights under the Act in other
        lawsuits demonstrates the lack of an injury. As Abramson adequately pleads a
        concrete and particularized injury, he satisfies Article Ill's standing requirements.
        Abramson's decision to enforce his rights under the Act does not negate the
        existence of a cognizable injury.

Id. at *6-7 The facts are very similar for Plaintiff; he received at least ten (10) solicitation calls

despite never doing business with the Defendants and never provided them with his phone

number prior to receiving the automated calls.

Plaintiff Has Established that he Suffered Multiple Concrete Injuries

                                                   9
        In Spokeo, the Supreme Court confirmed that a plaintiff must plead a concrete and

particularized injury, but clarified that an “intangible” injury is sufficient to confer Article III

standing. Since Spokeo, district courts have repeatedly held that plaintiffs who allege under the

TCPA that telemarketing calls to invade their privacy or are a nuisance, or who complain that the

calls have occupied their phone lines preventing legitimate communications, have established

Article III standing.3 In fact, earlier this year, the Third Circuit Court of Appeals held:

        [W]e conclude that the injuries alleged by Susinno are concrete for two reasons.
        First, Congress squarely identified this injury. The TCPA addresses itself directly
        to single prerecorded calls from cell phones, and states that its prohibition acts "in
        the interest of [ ] privacy rights." 47 U.S.C. § 227(b)(2)(C). The congressional
        findings in support of the TCPA likewise refer to complaints that "automated or
        prerecorded telephone calls are a nuisance [and] . . . an invasion of privacy." Pub.
        L. 102-243, § 2. We therefore agree with Susinno that in asserting "nuisance and
        invasion of privacy" resulting from a single prerecorded telephone call, her
        complaint asserts "the very harm that Congress sought to prevent," arising from
        prototypical conduct proscribed by the TCPA. App. 11 (First Amended
        Complaint); see also Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037,
        1043 (9th Cir. 2017) (finding two unwanted text messages constituted [**10] a
        concrete injury under the TCPA, as they "present the precise harm and infringe
        the same privacy interests Congress sought to protect")…

        Traditionally, a plaintiff's "privacy is invaded" for the purpose of an intrusion
        upon seclusion claim by telephone calls "only when [such] calls are repeated with
        such persistence and frequency as to amount to . . . hounding." Intrusion upon

3
  See Cabiness v. Educ. Fin. Sols., No. 16-cv-01109-JST, 2016 WL 5791411 (N.D. Cal. Sept. 1,
2016) (a TCPA violation “necessarily harms the recipient of the unwanted calls such that the
statutory violation is sufficient on its own to constitute an injury in fact”); Cour v. Life360, Inc.,
No. 16-CV-00805-TEH, 2016 WL 4039279, at *2 (N.D. Cal. July 28, 2016) (rejecting Life360’s
argument that invasion of privacy is insufficient to confer Article III standing); Juarez v.
Citibank, N.A., No. 16-CV-01984-WHO, 2016 WL 4547914, at *3 (N.D. Cal. Sept. 1, 2016)
(“Juarez’s allegation that he received repeated unwanted calls that caused him aggravation,
nuisance, and an invasion of privacy, is sufficient to allege a ‘concrete’ and ‘particularized’
injury that establishes standing under Spokeo.”); Krakauer v. Dish Network L.L.C., No. 1:14-CV-
333, 2016 WL 4272367, at *2 (M.D.N.C. Aug. 5, 2016) (“While class members did not
necessarily pick up or hear ringing every call at issue in this case, each call created, at a
minimum, a risk of an invasion of a class member’s privacy” for purposes of Article III
standing); Caudill v. Wells Fargo Home Mtg., Inc., Civ. No. 5:16–066, 2016 WL 3820195, at *2
(E.D. Ky. July 11, 2016) (noting that calls caused harms “such as the invasion of privacy [that]
have traditionally been regarded as providing a basis for a lawsuit in the United States”).
                                                   10
        Seclusion, Restatement (Second) of Torts § 652B, cmt d (1977). The
        Second [**11] Restatement suggests that because "two or three" [*352] calls
        would not be "highly offensive to the ordinary reasonable [person]," they
        traditionally would provide no cause of action. Id. Yet when Congress found that
        "[u]nsolicited telemarketing phone calls or text messages, by their nature, invade
        the privacy and disturb the solitude of their recipients," Van Patten, 847 F.3d at
        1043, it sought to protect the same interests implicated in the traditional common
        law cause of action. Put differently, Congress was not inventing a new theory of
        injury when it enacted the TCPA. Rather, it elevated a harm that, while
        "previously inadequate in law," was of the same character of previously existing
        "legally cognizable injuries." Spokeo, 136 S. Ct. at 1549. Spokeo addressed, and
        approved, such a choice by Congress.

        For these reasons, we hold that Susinno has alleged a concrete, albeit intangible,
        harm under the Supreme Court's decision in Spokeo.

        Susinno v. Work Out World Inc., 862 F.3d 346, 351-52 (3d Cir. 2017). This Court should

reach the same result here.

        As explained below, Plaintiff suffered at least four concrete injuries that have been

recognized under the common law, or by Congress: (1) invasion of privacy and a nuisance; (2)

occupation of Plaintiff’s cellular telephone; (3) wasted time; and (4) economic harm from the use

of his cell phone. Each injury alone is sufficient in and of itself to establish Article III standing.

        Plaintiff is a student at Case Western Reserve University in his senior year as an

undergraduate. These calls annoyed him and distracted him from his work as a student. This is a

valid concrete injury in and of itself.

           a. Defendant’s Calls Invaded Plaintiff’s Privacy and Were a Nuisance
        Nuisance and invasion of privacy are the precise harms that Congress sought to prevent

in enacting the TCPA. Here, the Plaintiff has alleged that he suffered particularized and concrete

injuries because the calls at issue were a nuisance, forced him to incur expenses, and violated his

privacy rightsthe exact harms that Congress sought to prevent in enacting the TCPA. See 47

U.S.C. § 227 (Congressional Findings); see also Owens Ins. Co. v. European Auto Works, Inc.,




                                                  11
695 F.3d 814, 819-20 (8th Cir. 2012) (“[T]he ordinary meaning of the term ‘right of privacy’

easily includes violations of the type of privacy interest protected by the TCPA.”).

       When Congress established the TCPA in 1991, it did so to protect consumers from the

“nuisance, invasion of privacy, cost, and inconvenience that autodialed and prerecorded calls

generate.” Rules & Regulations Implementing the Telephone Consumer Protection Act, 30

F.C.C.R. 7961, 7979 (2015). Robocalls are, as the Act’s sponsor put it, “the scourge of modern

civilization. They wake us up in the morning; they interrupt our dinner at night; they force the

sick and elderly out of bed; they hound us until we want to rip the telephone right out of the

wall.” 137 Cong. Rec. 30,821–30, 822 (1991) (Statement of Sen. Hollings). And, “like the

buckets enchanted by the Sorcerer’s Apprentice, [they] continue until stopped by their true

master.” Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 639 (7th Cir. 2012); see also

LaVigne v. First Cmty. Bancshares, Inc., No. 1:15-CV-00934-WJ-LF, 2016 WL 6305992, at *7

(D.N.M. Oct. 19, 2016) (“The TCPA codifies the application of a long-recognized common law

tort of invasion of privacy, and the Court would add the tort of nuisance as well, for a

particularly intrusive type of unwanted conduct: unauthorized ‘robocalls.’”). Plaintiff filed this

lawsuit to combat the proliferation of intrusive, nuisance telemarketing practices violative of

Plaintiff’s privacy rights. See ECF No. 16 at ¶¶ 1, 2. Because these harms are the very harm that

Congress sought to prevent in enacting the TCPA, they are sufficiently “concrete” to satisfy

Article III injury in fact standing as articulated in Spokeo.

          b. Defendant Harmed Plaintiff by Occupying his Cellular Telephone Line.
       One purpose of the TCPA is to “keep[] telephone lines from being tied up.” American

States Ins. Co. v. Capital Assocs., 392 F.3d 939, 942 (7th Cir. 2004). Just as the privacy interests

identified in the TCPA are grounded in the common law tort of invasion of privacy, the harm

caused by unwanted telemarketing calls to cell phones has a close relationship to the harm

                                                  12
recognized by the ancient common law tort “trespass to chattels.” Mey v. Got Warranty, Inc., No.

5:15-CV-101, 2016 WL 3645195, at *6 (N.D.W. Va. June 30, 2016). Indeed, courts have

repeatedly held that the electronic intrusion upon another person’s computerized electronic

equipment, even if temporary, constitutes trespass to chattels. See, e.g., Czech v. Wall St. on

Demand, 674 F. Supp. 2d 1102, 1122 (D. Minn. 2009) (declining to dismiss cell phone owner's

trespass to chattels claim against sender of unwanted text messages).

       In Mey v. Got Warranty, Inc., the court found trespass to chattels to be “a close analog for

a TCPA violation” and held that the defendant’s occupation of the plaintiff’s telephone line was

a concrete injury sufficient to establish Article III standing for the plaintiff’s TCPA claim. 2016

WL 3645195, at *6. The Mey court thus denied the defendant’s motion to dismiss for lack of

standing, explaining that “the TCPA can be viewed as merely applying this common law tort to a

21st-century form of personal property and a 21st-century method of intrusion.” Id. This Court

should reach the same result here. As in Mey, Plaintiff received illegal telemarketing calls on his

cell phone, which occupied the line, and prevented Plaintiff from engaging in legitimate

communications. See Dkt. No. 1 at ¶ 67 .

       Spokeo also recognized that an injury would satisfy Article III’s “concreteness”

requirement if the injury “has a close relationship to a harm that has traditionally been regarded

as providing a basis for a lawsuit in English or American courts.” Spokeo, 2016 WL 2842447 at

*7. Invasion of privacy is just such a harm long recognized by the common law. Almost all states

recognize invasion of privacy as a common law tort. See Eli A. Meltz, No Harm, No Foul?

Attempted Invasion of Privacy and the Tort of Intrusion Upon Seclusion, 83 Fordham L. Rev.

3431, 3440 (May 2015) (state-by-state survey; “Currently, the vast majority of states recognize

the intrusion strand of invasion of privacy either under common law or by statute”). In enacting



                                                 13
the TCPA, Congress repeatedly recognized that telemarketing calls are violative of consumers’

privacy rights. The right to privacy is also protected under the Constitution. See, e.g., Lawrence

v. Texas, 539 U.S. 558, 123 S. Ct. 2472, 156 L. Ed. 2d 508 (2003); Eisenstadt v. Baird, 405 U.S.

438, 92 S. Ct. 1029, 31 L. Ed. 2d 349 (1972). Accordingly, as the protections afforded

consumers under the TCPA and FCRA have a close relationship to the right of privacy and

nuisance long recognized by the common law, consumers who allege a violation of the TCPA

and FCRA adequately allege a concrete “injury in fact” sufficient to satisfy Article III’s standing

requirements.

           c. The Telemarketing Calls Caused Plaintiff Wasted Time
        The first post-Spokeo decision to address whether a mere allegation of a TCPA violation

satisfies Article III’s requirement of “injury in fact” holds that wasting the recipient’s time is a

concrete injury that satisfies Article III:

       Here, the court is satisfied that Plaintiffs’ allegations demonstrate “concrete
       injury” as elucidated in Spokeo. In Spokeo, the “injury” Plaintiffs incurred was
       arguably merely procedural and thus non-concrete. In contrast, the TCPA…
       violations alleged here, if proven, required Plaintiffs to waste time answering or
       otherwise addressing widespread robocalls. The use of the autodialer, which
       allegedly enabled Defendants to make massive amounts of calls at low cost and in
       a short period of time, amplifies the severity of this injury. As Congress and
       Washington State’s legislature agreed, such an injury is sufficiently concrete to
       confer standing.
Booth v. Appstack, Inc., 2016 U.S.Dist LEXIS 68886, *15-17 (W.D. Wash. May 25, 2016). This

decision is consistent with a number of pre-Spokeo decisions which also recognized that lost time

is an adequate injury-in-fact in TCPA and other cases. See Leung v. XPO Logistics, Inc., 2015

WL 10433667, *4 (N.D. Ill. Dec. 9, 2015) (“Leung alleges that he lost time in responding to

XPO’s call. … That is enough, so XPO’s motion must be denied.”); Martin v. Leading Edge

Recovery Solutions., LLC, 2012 WL 3292838, at *3-4 (N.D. Ill. Aug. 10, 2012) (“[plaintiffs

suffered an injury in fact] because they had to spend time tending to unwanted calls”).


                                                  14
          d. Plaintiff suffered tangible concrete harm in the form of economic damages from
               the use of his cellular telephone.
       Finally, not only has Plaintiff alleged concrete but “intangible” harms due to invasion of

privacy, nuisance, trespass to chattel and wasted time, but he also sustained “tangible” sustained

economic harm as a direct result of Target Advance’s illegal telemarketing practices. The calls at

issue were received on a cell phone used by and paid for by Plaintiff. The FCC has long

recognized that the recipient of telemarketing calls to a cell phone is “charged” for such calls,

even if the cell phone subscribes to a plan that charges a flat monthly rate. See In re Rules and

Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014, 14115 (2003); In re Rules

and Regulations Implementing the TCPA of 1991, 23 FCC Rcd. 559, 562 (2007); In re Rules and

Regulations Implementing the TCPA of 1991, 27 FCC Rcd. 1830, 1839–40 (2012); Fini v. DISH

Network L.L.C., 955 F. Supp. 2d 1288, 1297 (M.D. Fla. 2013); Lee v. Credit Management, 846

F. Supp. 2d 716, 729 (S.D. Tex. 2011). As Plaintiff paid for his monthly cell phone on which he

received the telemarketing calls at issue, Plaintiff has alleged a tangible injury in fact sufficient

to satisfy Article III’s standing requirement. See Warnick v. DISH Network, LLC, 2014 U.S.Dist.

LEXIS 138381 * 43-46 (D. Colo. Sept. 30, 2014) (rejecting argument that because plaintiff did

not have a pay per call plan he did not suffer any injury as a result of the calls at issue); Soppet v.

Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012) (consumers ultimately bear the

costs of calls to violative calls to cell phones regardless of “whether they pay in advance or after

the minutes are used”). This “tangible” harm is sufficient to confer standing under Spokeo.

       The invasion of privacy and the allegation that the illegal calls cost Plaintiff money—

financial harm—are not speculative future injuries or injuries based on the violation of rights

provided in a statute. See e.g. Jamison v. Esurance Insurance Services, Inc., 2016 WL 320646,

*3 (N.D. Tex. Jan. 27, 2016) (“Here, Jamison alleged that when Esurance violated the TCPA, it

                                                  15
caused her to incur cellular telephone charges or to reduce her previously-paid-for cellular

telephone time, and that it invaded her privacy. Dkt. 7, Pl.’s First Am. Compl. ¶ 49. At this stage,

this pleading is sufficient to establish an injury in fact.”).



                                         CONCLUSION
        For the foregoing reasons, defendants’ motion should be denied.

Dated: October 15, 2018         By: _/s/ Bryan Anthony Reo__________________________
                                        Bryan Anthony Reo
                                          REO LAW LLC
                                           P.O. Box 5100
                                         Mentor, OH 44061
                                     Business: (216) 505-0811
                                     (Mobile): (440) 313-5893
                                      (E): Reo@ReoLaw.org
                                           Pro Hac Vice

                                         Clayton S. Morrow
                                 Email: csm@consumerlaw365.com
                                       Morrow & Artim, PC
                                    304 Ross Street, 7th Floor
                                        Pittsburgh, PA 15219
                                    Telephone: (412) 281-1250

                                  CERTIFICATE OF SERVICE
        I hereby certify that on October 15, 2018, I filed the foregoing with the Clerk of Court,

which will automatically send notification of such filing to all attorneys of record by placing the

same on the Court’s electronic docket.

                                            _/s/ Bryan Anthony Reo__________________________
                                                 Bryan Anthony Reo




                                                   16
